IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30801
                         Summary Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

TONY BENNETT DEWITT,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50082-5
                       --------------------
                          March 16, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.

PER CURIAM:*

     Billy J. Guin, Jr., the attorney appointed to represent Tony

Bennett DeWitt in his direct criminal appeal, has filed a motion

for leave to withdraw as counsel.   Guin has also filed a brief as

is required by Anders v. California, 386 U.S. 738 (1967).   DeWitt

has not filed a response to counsel’s motion to withdraw.

     Our independent review of the brief filed by counsel and of

the record reveals no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30801
                                -2-

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.   See 5th Cir. R. 42.2.

     IT IS FURTHER ORDERED that DeWitt’s appeal, No. 00-30801, be

SEVERED from his codefendants’ appeals filed under numbers

00-30864, 00-30958, and 00-31146.

APPEALS SEVERED; MOTION TO WITHDRAW AS COUNSEL GRANTED; APPEAL

DISMISSED.